Name: Commission Regulation (EC) No 1274/1999 of 17 June 1999 amending Regulation (EC) No 1133/1999 on the supply of beef to Russia
 Type: Regulation
 Subject Matter: trade;  transport policy;  trade policy;  animal product;  Europe
 Date Published: nan

 EN Official Journal of the European Communities18. 6. 1999 L 151/17 COMMISSION REGULATION (EC) No 1274/1999 of 17 June 1999 amending Regulation (EC) No 1133/1999 on the supply of beef to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural products to the Russian Federation (1), and in particular Article 4(2) thereof, (1) Whereas Commission Regulation (EC) No 111/1999 (2), as amended by Regulation (EC) No 1125/1999 (3), lays down the general rules for the application of Regulation (EC) No 2802/98; (2) Whereas. by Regulation (EC) No 1133/1999 (4), as corrected by Regulation (EC) No 1162/1999 (5), the Commission opened an invitation to tender to establish the costs of supplying beef to Russia; whereas, to facilitate the transport by boat of certain lots, the final dates for the arrival of such maritime transport in the port of destination should be amended; (3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 The sections Transport' and Final dates for arrival at Krasnoye frontier points or at the port of St Petersburg' in Annex I to Regulation (EC) No 1133/1999 are replaced by the following: Transport: Each lot must be transported in its entirety either in a single boat in accordance with Article 2(b) or by land. In the case of land transport, where certain final destination regions are served by rail and others by road, tenders must be accompanied by two break-downs prepared in accordance with Annex II to Regulation (EC) No 111/1999 and the amount must be equivalent to the weighted average of the cost per tonne. Tenders must indicate the quantities used to determine that weighted average. Final dates for arrival at Krasnoye frontier points or at the port of St Petersburg: Ã¯ £ § Lot No 1: 25 August 1999 Ã¯ £ § Lot No 2: 5 September 1999 Ã¯ £ § Lot No 3: 3 September 1999 Ã¯ £ § Lot No 4: 6 August 1999 Ã¯ £ § Lot No 5: 5 August 1999 Ã¯ £ § Lot No 6: 10 August 1999 Ã¯ £ § Lot No 7: 31 July 1999 Ã¯ £ § Lot No 8: (a) 16 August 1999 (b) 1 September 1999. (1) OJ L 349, 24.12.1998, p. 12. (2) OJ L 14, 19.1.1999, p. 3. (3) OJ L 135, 29.5.1999, p. 41. (4) OJ L 135, 29.5.1999, p. 64. (5) OJ L 140, 3.6.1999, p. 17. EN Official Journal of the European Communities 18. 6. 1999L 151/18 For lot Nos 1, 2 and 4, in the case of transport by boat, the final dates for arrival at the port of St Petersburg are: Ã¯ £ § Lot No 1 (2 500 tonnes): 29 July 1999 (2 500 tonnes): 25 August 1999 Ã¯ £ § Lot No 2 (2 500 tonnes): 13 August 1999 (2 500 tonnes): 20 August 1999 Ã¯ £ § Lot No 4 (2 500 tonnes): 22 July 1999 (2 500 tonnes): 6 August 1999.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1999. For the Commission Franz FISCHLER Member of the Commission